   

 

@ 2:21-cr-20047-DPH-RSW ECF No. 1, PagelD.1 Filed 01/27/21 Page1of5

UNITED STATES DISTRICT COURT 5
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

UNITED STATES OF AMERICA, Case:2:21-cr-20047

Judge: Hood, Denise Page
Plaintiff, MJ: Whalen, R. Steven

Filed: 01-27-2021 At 04:55 PM

USA V SEALED MATTER (LG)

 

 

Vv.
NICHOLAS DILLON,
Defendant.
INDICTMENT
THE GRAND JURY CHARGES:
COUNT ONE

RECIEPT OF CHILD PORNOGRAPHY
(18 U.S.C. §§ 2252A(a)(2) and 2252A(b)(1))

On or about May 13, 2020, in the Eastern District of Michigan, NICHOLAS
DILLON knowingly received material that contained child pornography, as
defined in 18 U.S.C. § 2256(8)(A), that the child pornography had been mailed,
shipped, and transported using a means and facility of interstate and foreign
commerce, including a computer; and that the child pornography was produced
using materials that had been mailed, shipped and transported in interstate and

foreign commerce by any means, including a computer.
   
 

@ 2:21-cr-20047-DPH-RSW ECF No. 1, PagelD.2 Filed 01/27/21 Page 2of5

COUNT TWO
RECEIPT OF CHILD PORNOGRAPHY
(18 U.S.C. §§ 2252A(a)(2) and 2252.A(b)(1))

On or about June 6, 2020, in the Eastern District of Michigan, NICHOLAS
DILLON knowingly received material that contained child pornography, as
defined in 18 U.S.C. § 2256(8)(A), that the child pornography had been mailed,
shipped, and transported using a means and facility of interstate and foreign
commerce, including a computer; and that the child pornography was produced

using materials that had been mailed, shipped and transported in interstate and

foreign commerce by any means, including a computer.

FORFEITURE ALLEGATION
(18 U.S.C. § 2253)

Upon conviction of Count One and/or Count Two alleged in this Indictment,
NICHOLAS DILLON, shall, pursuant to 18 U.S.C. § 2253, forfeit to the United
States the following:

i. Any visual depiction described in 18 U.S.C. §§ 2251, 2251A, or 2252,
2252A, 2252B or 2260, or any book, magazine, periodical, film,
videotape, or other matter which contains any such visual depiction,
which was produced, transported, mailed, shipped, or received in

violation of these subsections;
   

@ 2:21-cr-20047-DPH-RSW ECF No. 1, PagelD.3 Filed 01/27/21 Page 3of5

ii. Any property, real or personal, constituting or traceable to gross profits
or other proceeds obtained from such offense; and

iii. Any property, real or personal, used or intended to be used to commit or
to promote the commission of such offense or any property traceable to
such property.

If any of the property described in the paragraphs above as being forfeitable

pursuant to 18 U.S.C. § 2253, as a result of any act or omission of the defendant --

a. cannot be located upon the exercise of due diligence;

b. has been transferred to, sold to, or deposited with a third party;

c. has been placed beyond the jurisdiction of this Court;

d. has been substantially diminished in value; or

e. has been commingled with other property which cannot be divided

without difficulty;
   
 

 

Se 2:21-cr-20047-DPH-RSW ECF No. 1, PagelD.4 Filed 01/27/21 Page 4of5

the United States of America, pursuant to 21 U.S.C. § 853(p), intends to seek

forfeiture of all other property of the defendant up to the value of the above

described forfeitable property.

MATTHEW SCHNEIDER
United States Attorney

MATTHEW A. ROTH
Chief, Major Crimes Unit

s/Christopher W._Rawsthorne
CHRISTOPHER W. RAWSTHORNE
Assistant United States Attorney

211 W. Fort Street, Suite 2001
Detroit, MI 48226-3211

(313) 226-9160
Christopher.Rawsthorne@usdo}j.gov
WI 1059889

Dated: January 27, 2021

THIS IS A TRUE BILL.

s/Grand Jury Foreperson
GRAND JURY FOREPERSON

 
 

Case 2:21-cr-20047-DPH-RSW ECF No.1, PagelD.5 Filed 01/27/21 Page5of5

 

 

 

Case:2:21-cr-20047
United States District Court « aat Judge: Hood, Denise Page
Eastern District of Michigan Criminal Case Cover. ),). Whalen, R. Steven
Filed: 01-27-2021 At 04:55 PM
USA V SEALED MATTER (LG)

NOTE: It is the responsibility of the Assistant U.S. Attorney signing this form to complete i

 

 
     

 

 

Companion Case Number:
This may be a companion case based upon LCrR 57.10 (b)(4)!: Judge Assigned:
Llyes No AUSA’s Initials: Coe

 

 

 

Case Title: USA v. NICHOLAS DILLON

 

County where offense occurred : Macomb aa

 

 

 

(
Check One: X]Felony Zaman CIPetty
Y_Indictment/ Information -— no prior complaint.
Indictment/ Information --- based upon prior complaint [Case number: ]
Indictment/ Information --- based upon LCrR 57.10 (d) [Complete Superseding section below].
Superseding Case Information
Superseding to Case No: Judge:

 

 

[]Corrects errors; no additional charges or defendants.
[_]invoives, for plea purposes, different charges or adds counts.
[_]Embraces same subject matter but adds the additional defendants or charges below:

Defendant name Charges Prior Complaint (if applicable)

 

Please take notice that the below listed Assistant United States Attorney is the attorney of recoyd for
the above captioned case.

January 27, 2021 Le Cl

Date Chrisfepher W. Rawsthorne
Assistant United States Attorney

211 W. Fort Street, Suite 2001

Detroit, MI 48226-3277

Phone: (313) 226-9160

Fax: (313) 226-2372

E-Mail address: christopher.rawsthorne@usdoj.gov

Attorney Bar #: WI 1059889

1 Companion cases are matters in which it appears that (1) substantially similar evidence will be offered at trial, or (2) the same
or related parties are present, and the cases arise out of the same transaction or occurrence. Cases may be companion cases

even though one of them may have already been terminated. /
5/16
